Exhibit 10.3

EXECUTION COPY

 

 

 

[Published CUSIP Number:             ]

BRIDGE LOAN AGREEMENT

Dated as of July 1, 2009

among

CAREFUSION CORPORATION,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A. and MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agents

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

J.P. MORGAN SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01

   Defined Terms    1

SECTION 1.02

   Other Interpretive Provisions    21

SECTION 1.03

   Accounting Terms    22

SECTION 1.04

   Times of Day    22    ARTICLE II       THE COMMITMENTS AND THE CREDIT
EXTENSION   

SECTION 2.01

   Committed Loans    22

SECTION 2.02

   Borrowing, Conversions and Continuations of Committed Loans    23

SECTION 2.03

   [Reserved]    24

SECTION 2.04

   [Reserved]    24

SECTION 2.05

   Prepayments    24

SECTION 2.06

   Termination of Commitments    25

SECTION 2.07

   Repayment of Loans    25

SECTION 2.08

   Interest    25

SECTION 2.09

   Fees    26

SECTION 2.10

   Computation of Interest and Fees    26

SECTION 2.11

   Evidence of Debt    26

SECTION 2.12

   Payments Generally; Administrative Agent’s Clawback    27

SECTION 2.13

   Sharing of Payments by Lenders    28

SECTION 2.14

   [Reserved]    29    ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY
  

SECTION 3.01

   Taxes    29

SECTION 3.02

   Illegality    32

SECTION 3.03

   Inability to Determine Rates    32

SECTION 3.04

   Increased Costs; Reserves on Eurodollar Rate Loans    33

SECTION 3.05

   Compensation for Losses    34

SECTION 3.06

   Mitigation Obligations; Replacement of Lenders    35

SECTION 3.07

   Survival    35

 

i



--------------------------------------------------------------------------------

  

ARTICLE IV

      CONDITIONS PRECEDENT TO THE CREDIT EXTENSION   

SECTION 4.01

   Conditions of the Credit Extension    35    ARTICLE V       REPRESENTATIONS
AND WARRANTIES   

SECTION 5.01

   Existence, Qualification and Power    39

SECTION 5.02

   Authorization; No Contravention    40

SECTION 5.03

   Governmental Authorization; Other Consents    40

SECTION 5.04

   Binding Effect    40

SECTION 5.05

   Financial Statements; No Material Adverse Effect    40

SECTION 5.06

   Litigation    41

SECTION 5.07

   No Default    41

SECTION 5.08

   Ownership of Property; Liens; Investments    41

SECTION 5.09

   Environmental Compliance    41

SECTION 5.10

   Insurance    42

SECTION 5.11

   Taxes    42

SECTION 5.12

   ERISA Compliance    42

SECTION 5.13

   Subsidiaries; Equity Interests; Loan Parties    43

SECTION 5.14

   Margin Regulations; Investment Company Act    44

SECTION 5.15

   Disclosure    44

SECTION 5.16

   Compliance with Laws    44

SECTION 5.17

   Solvency    44    ARTICLE VI       AFFIRMATIVE COVENANTS   

SECTION 6.01

   Financial Statements    45

SECTION 6.02

   Certificates; Other Information    46

SECTION 6.03

   Notices    48

SECTION 6.04

   Payment of Obligations    48

SECTION 6.05

   Preservation of Existence, Etc.    48

SECTION 6.06

   Maintenance of Properties    49

SECTION 6.07

   Maintenance of Insurance    49

SECTION 6.08

   Compliance with Laws    49

SECTION 6.09

   Books and Records    49

SECTION 6.10

   Inspection Rights    49

SECTION 6.11

   Use of Proceeds    49

SECTION 6.12

   Covenant to Guarantee Obligations    50

 

ii



--------------------------------------------------------------------------------

   ARTICLE VII       NEGATIVE COVENANTS   

SECTION 7.01

   Liens    50

SECTION 7.02

   Subsidiary Indebtedness    51

SECTION 7.03

   Investments    52

SECTION 7.04

   Fundamental Changes    54

SECTION 7.05

   [Reserved]    54

SECTION 7.06

   Restricted Payments    54

SECTION 7.07

   Change in Nature of Business    55

SECTION 7.08

   Transactions with Affiliates    55

SECTION 7.09

   Burdensome Agreements    55

SECTION 7.10

   Margin Regulations    56

SECTION 7.11

   Financial Covenants    56    ARTICLE VIII       EVENTS OF DEFAULT AND
REMEDIES   

SECTION 8.01

   Events of Default    56

SECTION 8.02

   Remedies Upon Event of Default    58

SECTION 8.03

   Application of Funds    59    ARTICLE IX       ADMINISTRATIVE AGENT   

SECTION 9.01

   Appointment and Authority    59

SECTION 9.02

   Rights as a Lender    60

SECTION 9.03

   Exculpatory Provisions    60

SECTION 9.04

   Reliance by Administrative Agent    61

SECTION 9.05

   Delegation of Duties    61

SECTION 9.06

   Resignation of Administrative Agent    61

SECTION 9.07

   Non-Reliance on Administrative Agent and Other Lenders    62

SECTION 9.08

   No Other Duties, Etc.    62

SECTION 9.09

   Administrative Agent May File Proofs of Claim    62

SECTION 9.10

   Guaranty Matters    63    ARTICLE X       MISCELLANEOUS   

SECTION 10.01

   Amendments, Etc.    63

SECTION 10.02

   Notices; Effectiveness; Electronic Communications    65

SECTION 10.03

   No Waiver; Cumulative Remedies; Enforcement    67

SECTION 10.04

   Expenses; Indemnity; Damage Waiver    67

 

iii



--------------------------------------------------------------------------------

SECTION 10.05

   Payments Set Aside    69

SECTION 10.06

   Successors and Assigns    69

SECTION 10.07

   Treatment of Certain Information; Confidentiality    72

SECTION 10.08

   Right of Setoff    73

SECTION 10.09

   Interest Rate Limitation    73

SECTION 10.10

   Counterparts; Integration; Effectiveness    74

SECTION 10.11

   Survival of Representations and Warranties    74

SECTION 10.12

   Severability    74

SECTION 10.13

   Replacement of Lenders    74

SECTION 10.14

   Governing Law; Jurisdiction; Etc.    75

SECTION 10.15

   Waiver of Jury Trial    76

SECTION 10.16

   No Advisory or Fiduciary Responsibility    76

SECTION 10.17

   Electronic Execution of Assignments and Certain Other Documents    77

SECTION 10.18

   USA PATRIOT Act    77

SIGNATURES

      S-1

 

SCHEDULES

2.01

   Commitments and Applicable Percentages

5.06

   Litigation

5.13

   Subsidiaries and Other Equity Investments; Loan Parties

6.12

   Guarantors

7.01

   Existing Liens

7.02

   Existing Subsidiary Debt

7.03

   Existing Investments

10.02

   Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS   

Form of

A

   Committed Loan Notice

B

   [Reserved]

C

   Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Administrative Questionnaire

F

   Guaranty

G-1

   Opinion Matters – Counsel to Loan Parties

G-2

   Opinion Matters – Local Counsel to Loan Parties

 

iv



--------------------------------------------------------------------------------

BRIDGE LOAN AGREEMENT

This AGREEMENT (“Agreement”) is entered into as of July 1, 2009, among
CAREFUSION CORPORATION, a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, and BANC OF AMERICA
SECURITIES LLC, J.P. MORGAN SECURITIES INC. and MORGAN STANLEY SENIOR FUNDING,
INC., as Joint Lead Arrangers and Joint Book Managers.

PRELIMINARY STATEMENTS:

Pursuant to the Contribution and Distribution Documents (as hereinafter
defined), Cardinal Health, Inc. (“Cardinal Health”) (a) will transfer to the
Borrower stock of certain entities holding certain assets, liabilities and
operations of the clinical and medical products businesses of Cardinal Health,
as well as other certain related miscellaneous assets and liabilities (the
“Contribution”) and (b) will distribute at least 80% of the outstanding shares
of the common stock of the Borrower (the “Company Stock”) to Cardinal Health’s
shareholders (the “Distribution” and together with the Contribution, the
“Separation”), respectively, as detailed in the Form 10 (as hereinafter defined)
filed by the Borrower with the SEC (as hereinafter defined).

The Borrower has requested that the Lenders lend to the Borrower up to $1,400
million in aggregate principal amount of unsecured bridge loans to pay the
Special Distribution (as hereinafter defined) to Cardinal Health required for
the consummation of the Separation.

It is a condition to the obligations of the Lenders to extend credit under this
Agreement that, among other conditions, the Contribution is consummated pursuant
to the Contribution and Distribution Documents and the Borrower shall have been
provided unsecured revolving credit facilities and letters of credit
(collectively, the “Revolving Credit Facilities”) pursuant to the Revolving
Credit Agreements (as hereinafter defined) the proceeds of which shall be used
to fund working capital, capital expenditures and general corporate purposes of
the Borrower and the Subsidiaries.

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide unsecured bridge loans, and the Lenders have indicated their willingness
to lend, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement, dated May 18, 2009, between the
Borrower and Bank of America.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Amendment No. 1 and Limited Consent” means that certain amendment and that
certain limited consent relating to the credit agreement dated as of January 24,
2007 among Cardinal Health, certain subsidiary borrowers thereto, Bank of
America, N.A., as administrative agent thereunder, and the other lenders party
thereto from time to time, pursuant to which certain provisions of such credit
agreement were amended and Cardinal Health received a limited consent to certain
provisions of such credit agreement in connection with the Separation.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level

  

Debt Rating

S&P/Moody’s/Fitch

   Eurodollar Rate
Loans     Base Rate Loans  

1

   ³A-/A3/A-    2.500 %    1.500 % 

2

   BBB+/Baa1/BBB+    3.000 %    2.000 % 

3

   BBB/Baa2/BBB    3.250 %    2.250 % 

4

   BBB-/Baa3/BBB-    3.500 %    2.500 % 

5

   £BB+/Ba1/BB+    4.000 %    3.000 % 

 

2

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

provided that, the Applicable Rate at each Pricing Level will be increased by
100 basis points 90 days after the Closing Date, will be increased by 200 basis
points 180 days after the Closing Date and will be increased by 300 basis points
270 days after the Closing Date.

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt (or if such debt is not so
rated, the issuer rating or corporate credit rating of the Borrower); provided
that (a) if two of the three ratings fall within the same level, but one rating
falls within a different Pricing Level, the Applicable Margin shall be based
upon the two Debt Ratings that fall within the same Pricing Level (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); (b) if all three ratings each fall within a different
Pricing Level, the Applicable Margin shall be based upon the middle Debt Rating
of the three; (c) if the Borrower has only one Debt Rating, the Pricing Level
that is one level lower than that of such Debt Rating shall apply; (d) if the
Borrower has only two Debt Ratings and the respective Debt Ratings differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply or
if there is a split in Debt Ratings of more than one level, then the Pricing
Level that is one level higher than the Pricing Level of the lower Debt Rating
shall apply and (e) if the Borrower does not have any Debt Rating, Pricing Level
5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(viii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant

 

3

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a capital
lease.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Cardinal Health” has the meaning specified in the Preliminary Statements.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is

 

4

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right); or

(b) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such securities;

provided, however, that the acquisitions by or on behalf of an employee benefit
plan or an employee stock purchase plan of the Borrower shall not be included in
determining whether a Change in Control shall have occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any Measurement Period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for

 

5

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

such period plus, without duplication, (a) the following to the extent deducted
in calculating such Consolidated Net Income: (i) Consolidated Interest Charges
plus any interest, premium payments, debt discount, fees, charges and related
expenses recognized as a result of the prepayment of the Bridge Loan for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) non-cash stock-based compensation expense,
(v) restructuring and acquisition integration charges, and associated reversals,
provided that the cash impact of such charges and reversals shall not exceed
$150,000,000 in aggregate for the term of this Agreement, (vi) any adverse
impact or charge as a result of the proposed income tax adjustment by the IRS as
set forth in the Form 10 relating to transfer pricing arrangements between
foreign and domestic subsidiaries and the transfer of intellectual property
among subsidiaries for the tax years 2003 through 2005, provided that the cash
impact of such adverse impact or charge shall not exceed $200,000,000 in the
aggregate, and (vii) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period and minus, without duplication, (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period and (ii) all non-recurring non-cash items
increasing Consolidated Net Income for such period. For the purposes of
calculating Consolidated EBITDA for any Measurement Period, if during such
Measurement Period the Borrower or any Subsidiary shall have made an acquisition
and/or a Disposition, Consolidated EBITDA for such Measurement Period shall be
calculated after giving pro forma effect thereto as if such acquisition and/or
Disposition occurred on the first day of such Measurement Period; provided,
however, that such calculation shall only be required to be made after giving
pro forma effect to such acquisition and/or Disposition if the effect thereto
shall exceed $10,000,000 for such Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) all Invested Amounts, (g) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than the Borrower or any Subsidiary, and
(h) all Indebtedness of the types referred to in clauses (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest but excluding any such

 

6

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

amounts recognized as a result of any prepayments hereunder) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP and (c) the discount or
yield in respect of Invested Amounts.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges less
any duration fee payable hereunder, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, for any Measurement Period, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries (excluding extraordinary gains and extraordinary losses) for
that period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution” has the meaning specified in the Preliminary Statements.

“Contribution and Distribution Documents” means all material agreements relating
to the Contribution and the Distribution, including, without limitation, the
Separation Agreement, the Transition Services Agreement, the Tax Matters
Agreement, the Employee Matters Agreement, the Stockholder’s and Registration
Rights Agreement, as such documents are filed as exhibits to the Form 10.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

7

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

“Default Rate” an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

“Disclosed Litigation” has the meaning set forth in Section 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution” has the meaning specified in the Preliminary Statements.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, contractual or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not

 

8

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means any of the following events (a) a Reportable Event with
respect to a Pension Plan; (b) a withdrawal by the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the

 

9

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the date of determination (provided that if
such day is not a Business Day, the next preceding Business Day) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such rate is not available at such time for any
reason, the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made, continued or
converted by Bank of America and with a term equal to one month would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the date of determination.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Issuance” by any Person means an issuance of shares of capital stock
of (or other ownership or profit interests in) such Person upon the exercise of
warrants, options or other rights for the purchase of such capital stock (or
other ownership or profit interest).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or where such Person engages in business in such jurisdiction other
than solely as a result of this Agreement or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(i), and (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(i), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate

 

10

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of  1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fitch” means Fitch, Inc. and any successor thereto.

“Form 10” means the preliminary registration statement filed by the Borrower on
March 31, 2009, as amended by that certain Amendment No. 1, filed by the
Borrower on May 14, 2009, that certain Amendment No. 2 filed by the Borrower on
June 9, 2009 and that certain Amendment No. 3 filed by the Borrower on June 26,
2009 with the SEC.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States or a political subdivision thereof.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or

 

11

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

services for the purpose of assuring the obligee in respect of such Indebtedness
or other obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that has executed and
delivered, or that shall be required to execute and deliver, pursuant to
Section 6.12 a guaranty or guaranty supplement.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent and the Lenders, substantially in the form of
Exhibit F, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

“Hazardous Materials” means all materials, substances or wastes classified,
characterized, defined, or regulated under Environmental Laws as hazardous,
toxic or pollutants, including petroleum, petroleum distillates, asbestos,
asbestos-containing materials, polychlorinated biphenyls, radon gas, mold,
greenhouse gases and infectious or medical wastes.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days);

 

12

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum dated May, 2009 used
by the Joint Lead Arrangers in connection with the syndication of the
Commitments.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one or three months thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

 

13

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with any receivables securitization
program and paid to the Borrower or its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade” means Moody’s shall have issued a ratings announcement
evidencing a Debt Rating for the Borrower of Baa3 or better, S&P shall have
issued a ratings announcement evidencing a Debt Rating for the Borrower of BBB-
or better and Fitch shall have issued a ratings announcement evidencing a Debt
Rating for the Borrower of BBB- or better, with at least a “stable outlook” by
two of the three rating agencies.

“IRS” means the United States Internal Revenue Service.

“IRS Ruling” means the U.S. federal income Tax ruling, and any supplements
thereto, issued to Cardinal Health by the IRS in connection with the
Contribution and the Distribution.

“Joint Lead Arrangers” means collectively, Banc of America Securities LLC, J.P.
Morgan Securities Inc. and Morgan Stanley Senior Funding, Inc. in their
capacities as joint lead arrangers and joint book managers.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof,

 

14

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of Committed Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, and (d) the Agency Fee Letter.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries and of the clinical and medical products businesses transferred
to the Borrower under the Contribution, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Subsidiary” means, at any time, a Subsidiary of the Borrower having
assets in an amount equal to at least 5% of the total assets of the Borrower and
its Subsidiaries on a consolidated basis (determined as of the last day of the
mostly recently completed Measurement Period) or revenues in an amount equal to
at least 5% of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis for the period of four fiscal quarters measured as of the
last day of the most recently completed Measurement Period.

“Maturity Date” means the date that is 364 days after the Closing Date;
provided, however, that, if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four
consecutive fiscal quarters

 

15

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

of the Borrower have been completed since the Closing Date, the fiscal quarters
of the Borrower that have been completed since the Closing Date; provided that:
(a) for purposes of determining an amount of any item (other than any item that
is a non-recurring cash expense) included in the calculation of a financial
ratio or financial covenant for the full fiscal quarter ended after the fiscal
quarter on which the Transaction was consummated, such amount for the
Measurement Period then ended shall equal such item for such full fiscal quarter
multiplied by four; (b) for purposes determining an amount of any item included
in the calculation of a financial ratio or financial covenant for the next
fiscal quarter, such amount for the Measurement Period then ended shall equal
such item for the two fiscal quarters then ended multiplied by two; and (c) for
purposes of determining an amount of any item included in the calculation of a
financial ratio or financial covenant for the next fiscal quarter, such amount
for the Measurement Period then ended shall equal such item for the three fiscal
quarters then ended multiplied by  4/3; provided further that, the financial
information included for the fiscal quarter that includes the Closing Date shall
be pro forma based on reasonable assumptions in form and substance reasonably
acceptable to the Administrative Agent.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by the Borrower or such Subsidiary in
connection with such transaction and (C) taxes paid or reasonably estimated to
be payable within two years of the date of the relevant transaction as a result
of any gain recognized in connection therewith; provided that, if the amount of
any estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the sale or issuance of any Equity Interest by the Borrower,
or the incurrence or issuance of any Indebtedness by the Borrower or any of its
Subsidiaries, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by the Borrower or such Subsidiary in connection therewith.

 

16

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Opinions” means the opinions of Weil, Gotshal & Manges LLP and Wachtell,
Lipton, Rosen & Katz with respect to certain Tax aspects of the Contribution and
the Distribution.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

17

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

“Permitted Dispositions” mean:

(a) Dispositions of inventory in the ordinary course of business;

(b) Dispositions of property in which the transferor of such property and the
transferee of such property are Loan Parties;

(c) Dispositions by Subsidiaries that are not Guarantors; provided that the
aggregate book value of all such Dispositions shall not exceed $100,000,000; and

(d) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
hereunder; provided that (i) at the time of such Disposition, no Default shall
have occurred and be continuing or would result from such Disposition and
(ii) the book value of such Disposition shall not exceed $5,000,000 and the
aggregate book value of all such Dispositions shall not exceed $25,000,000;

provided, however, that any Permitted Disposition shall be for fair market
value.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Documents” means the Contribution and Distribution Documents and the
material documents effecting the Separation.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, members and
advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if there are no Commitments
outstanding, Lenders holding in the aggregate more than 50% of the Total
Outstandings.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property),

 

18

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Person’s stockholders, partners or members (or the equivalent of
any thereof), or any option, warrant or other right to acquire any such dividend
or other distribution or payment.

“Revolving Credit Facilities” has the meaning specified in the Preliminary
Statements hereto.

“Revolving Credit Agreements” means collectively, the Three Year Revolving
Credit Agreement dated as of July 1, 2009 among the Borrower and the lenders
from time to time party thereto, as amended, pursuant to which the Revolving
Credit Facilities will be funded and the 364-day Revolving Credit Agreement
dated as of July 1, 2009 among the Borrower and the lenders from time to time
party thereto, as amended, pursuant to which the Revolving Credit Facilities
will be funded.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Separation” has the meaning specified in the Preliminary Statements.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Distribution” means the cash distribution of $1,400,000,000 payable to
Cardinal Health as a part of the Separation.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

19

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax-Free Status of the Transaction” means the tax-free treatment accorded to
certain of the transactions taken in connection with the Contribution and
Distribution set forth in the IRS Ruling and the Opinions.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

20

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

“Transaction” means, collectively, (a) the consummation of the Separation,
including the making of the Distribution, (b) the entering into by the Loan
Parties of the Loan Documents and the Related Documents to which they are or are
intended to be a party and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

21

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the pro forma condensed combined unaudited financial statements of earnings of
the Borrower and its Subsidiaries for the six months ended December 31, 2008 and
the unaudited pro forma combined balance sheet of the Borrower and its
Subsidiaries as of December 31, 2008, except as otherwise specifically
prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.04 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

THE COMMITMENTS AND THE CREDIT EXTENSION

SECTION 2.01 Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a single loan (such loan, a
“Committed Loan”) to the Borrower on the Closing Date in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Commitment.
Committed Loans may be Base Rate

 

22

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Loans or Eurodollar Rate Loans, as further provided herein. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.

SECTION 2.02 Borrowing, Conversions and Continuations of Committed Loans.
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of the Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.01, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

23

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to the Committed Borrowing, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than four Interest Periods in effect with
respect to Committed Loans.

SECTION 2.03 [Reserved]

SECTION 2.04 [Reserved]

SECTION 2.05 Prepayments. (a) Optional. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Committed Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Permitted Disposition) which results in the realization by such Person
of Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds immediately upon receipt thereof
by such Person.

(ii) Upon the sale or issuance in the capital markets by the Borrower of any of
its Equity Interests (other than Excluded Issuances and any sales or

 

24

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

issuances of Equity Interests to another Loan Party), the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower.

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (other than (x) Indebtedness incurred pursuant to the
Revolving Credit Facilities, (y) any intercompany Indebtedness and
(z) Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.02), the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Borrower or such Subsidiary.

(c) Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.

SECTION 2.06 Termination of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero on the date of the Committed
Borrowing after giving effect thereto.

SECTION 2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Committed Loans outstanding
on such date.

SECTION 2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

25

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

(a) Duration Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, the
duration fees as set forth in the letter from the Borrower dated July 1, 2009
and addressed to the Administrative Agent.

(b) Other Fees. (i) The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Agency Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.11 Evidence of Debt. The Credit Extension made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extension made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall

 

26

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

evidence such Lender’s Loan in addition to such accounts or records. Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loan and payments with respect thereto.

SECTION 2.12 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Committed
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the Committed
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Committed Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

27

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

SECTION 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, resulting
in such Lender’s

 

28

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

receiving payment of a proportion of the aggregate amount of such Committed
Loans and accrued interest thereon greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Committed Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed Loans
and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.14 [Reserved].

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (i) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including, without limitation, both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or

 

29

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such

 

30

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) any Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and.

(ii) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(A) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(B) executed originals of Internal Revenue Service Form W-8ECI,

(C) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(E) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the

 

31

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent, any Lender determines that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender in the event the
Administrative Agent, such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

SECTION 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

SECTION 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding

 

32

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

SECTION 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall

 

33

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

SECTION 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

34

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

SECTION 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

SECTION 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO THE CREDIT EXTENSION

SECTION 4.01 Conditions of the Credit Extension. The obligation of each Lender
to make its Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

 

35

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and the Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(v) a favorable opinion of Weil, Gotshal & Manges LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G-1 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

(vi) a favorable opinion of Kansas local counsel to the Loan Parties addressed
to the Administrative Agent and each Lender, as to the matters set forth in
Exhibit G-2 and such other matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request;

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, including but not
limited to, (i) final approval of the Separation by the board of Cardinal
Health, (ii) a private letter ruling from the Internal Revenue Service
substantially to the effect that the Contribution and the Distribution will
qualify as a transaction that is generally tax-free for U.S. federal income tax
purposes under Sections 355 and 368(a)(1)(D) of Code, (iii) opinions from
counsel to Cardinal Health to the effect that the Contribution and the
Distribution will qualify as a transaction that is described in Sections 355 and
368(a)(1)(D) of the Code, (iv) the SEC declaring the Form 10 effective,
(v) consents to assignments or other satisfactory evidence of continuity,
without disruption or the incurring of costs materially in excess of those
described in the Form 10, of material existing operations and contractual
arrangements and commitments of the assets transferred to the Borrower under the
Contribution and (vi) releases of any Liens on the assets transferred to the
Borrower under the Contribution attributable to Cardinal Health or its Lien
creditors other than Liens permitted hereunder, and such consents, licenses and

 

36

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.01(m) and (n) have been
satisfied, (B) that, except as set forth in the Form 10 and as disclosed on
Schedule 5.06, there has been no event or circumstance since June 30, 2008 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (C) the current Debt Ratings;

(ix) (a) a certificate attesting to the Solvency of the Borrower and of the
Borrower and its Subsidiaries, taken as a whole, before and after giving effect
to the Transaction, from the chief financial officer of the Borrower and (b) a
copy of the Solvency opinion from Duff & Phelps addressed to the Board of
Directors of the Borrower with respect to the Borrower and its Subsidiaries,
taken as a whole;

(x) copies certified by a Responsible Officer of each Related Document that is
not filed with the SEC prior to the date hereof, duly executed by the parties
thereto, together with all agreements, instruments and other documents delivered
in connection therewith, as the Administrative Agent may reasonably request;

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Lender as requested through the Administrative
Agent, may reasonably require.

(b) (i) All fees required to be paid to the Administrative Agent and the Joint
Lead Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid, including but not limited to, the fees payable to the Lenders as set
forth in the letter from the Borrower dated July 1, 2009 and addressed to the
Administrative Agent.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) The Closing Date shall have occurred on or before October 15, 2009.

(e) Amendment No. 1 and Limited Consent shall be in full force and effect and
Administrative Agent shall have received satisfactory evidence of the release of
the Borrower and its Subsidiaries (and their assets) from any other liability
for any indebtedness of Cardinal Health or any of its affiliates.

 

37

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(f) There shall exist no action, suit investigation, litigation or proceeding
affecting any Loan Party pending or threatened before any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect other than
the matters described on Schedule 5.06 hereto.

(g) The Lenders shall be reasonably satisfied with all material amendments to
the Form 10 made after the date of this Agreement; none of the Contribution and
Distribution Documents shall have been altered, amended or otherwise changed or
supplemented or any condition therein waived, in each case, in a manner adverse
to the Lenders without the prior written consent of the Administrative Agent.
The Contribution and Distribution Documents shall contain mutual indemnification
terms relating to existing direct and contingent obligations of Cardinal Health
and the Borrower, all in form and substance satisfactory to the Joint Lead
Arrangers in their discretion.

(h) The final terms and conditions of each aspect of the Separation, including
all tax aspects thereof, shall be consistent with the description thereof in the
Form 10. The Contribution shall have been consummated in accordance with the
description thereof in the Form 10 and in accordance with the terms of the
Contribution and Distribution Documents and in compliance with applicable Laws.

(i) The Lenders shall be satisfied with (i) shareholder agreements and
management of the Borrower and its Subsidiaries after giving effect to the
Contribution and Distribution, and (ii) the priority of (A) all equity and other
debt financings comprising part of the Transaction, and (B) all intercompany
indebtedness and all indebtedness and other liabilities of the Borrower to third
parties that are to remain outstanding following the Closing Date other than in
connection with the refinancing or replacement of this Agreement, in each case
to the extent it is materially different from what is set forth in the
Information and the Information Memorandum.

(j) The Joint Lead Arrangers and the Lenders shall have received and, to the
extent it is materially different from what is set forth in the Information and
the Information Memorandum, approved, financial information regarding the
Borrower and its Subsidiaries, including, without limitation, the historical and
unaudited pro forma condensed combined financial statements of earnings of the
Borrower and its Subsidiaries for the six months ended December 31, 2008 and for
the fiscal year ended June 30, 2008 and a historical and unaudited pro forma
combined balance sheet as of December 31, 2008, each giving pro forma effect to
the Contribution and Distribution and the other transactions related thereto as
detailed in the Form 10, and pro forma interim financial statements of the
Borrower and its Subsidiaries dated March 31, 2009; and no changes or
developments shall have occurred, and no new or additional information, shall
have been received or discovered by the Administrative Agent or the Lenders
regarding the Borrower or its Subsidiaries or the Transaction contemplated
hereby after May 18, 2009 that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(k) The Borrower shall be in pro forma compliance with all of the covenants set
forth in Section 7.11 hereto based on the most recently available financial
statements

 

38

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

of the type referred to in Section 5.05(b) based on reasonable assumptions in
form and substance reasonably acceptable to the Administrative Agent and
assuming, for purposes of this Section 4.01(k), that the applicable Measurement
Period is the most recently completed four fiscal quarters of the Borrower.

(l) Moody’s shall have issued a ratings announcement evidencing an issuer rating
for the Borrower of Baa3 or better, S&P shall have issued a ratings announcement
evidencing a corporate credit rating for the Borrower of BBB- or better and
Fitch shall have issued a ratings announcement evidencing a corporate credit
rating for the Borrower of BBB- or better, with at least a “stable outlook” by
two of the three rating agencies.

(m) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

(n) No Default has occurred or is continuing, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.

(o) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

(p) The Joint Lead Arrangers shall have received evidence reasonably
satisfactory to them that all conditions to commitments of the lenders pursuant
to each of the Revolving Credit Agreements have been satisfied.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that on and after the Closing Date, the accuracy of the statements set forth
below; provided that, as of the date hereof, the Borrower represents and
warrants, as to itself only, the accuracy of the statements set forth in
Sections 5.01 through 5.07, 5.14 and 5.15:

SECTION 5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all

 

39

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents and Related Documents to which it is a party and consummate the
Transaction, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c) of this Section 5.01, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Related Document to
which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

SECTION 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Related
Document, or for the consummation of the Transaction or (b) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents,
expect for the authorizations, approvals, actions, notices and filings which
have been duly obtained, taken, given or made and are in full force and effect.
All applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
Dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them. The Separation has been consummated in accordance with
the Contribution and Distribution Documents and applicable Law.

SECTION 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

SECTION 5.05 Financial Statements; No Material Adverse Effect. The pro forma
condensed combined unaudited financial statements of earnings of the Borrower
and its Subsidiaries for the six months ended December 31, 2008 and the pro
forma condensed combined balance sheet of the Borrower and its Subsidiaries for
December 31, 2008 (i) were derived from historical combined financial statements
included in the Form 10 which were prepared in accordance with GAAP consistently
applied throughout the period covered thereby,

 

40

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

except as otherwise expressly noted therein; (ii) fairly present the pro-forma
financial condition of the Borrower and its Subsidiaries as of the date thereof,
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes and material commitments.

(a) The unaudited pro forma condensed combined financial statements of earnings
and balance sheet of the Borrower and its Subsidiaries for the nine months ended
March 31, 2009 (i) were derived from historical combined financial statements
included in the Form 10 which were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the pro-forma financial condition of the
Borrower and its Subsidiaries as of the date thereof, and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes and material commitments.

(c) Except as publicly disclosed in a filing with the SEC prior to the date
hereof and as disclosed on Schedule 5.06, since June 30, 2008, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, any Related
Document or the consummation of the Transaction, or (b) except as specifically
disclosed in Schedule 5.06 (the “Disclosed Litigation”), either individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect,
and there has been no material adverse change in the status, or financial effect
on any Loan Party or any Subsidiary thereof, of the matters described in
Schedule 5.06.

SECTION 5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

SECTION 5.08 Ownership of Property; Liens; Investments. Each Loan Party and each
of its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary to conduct its
business in the ordinary course, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

SECTION 5.09 Environmental Compliance. (a) The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a

 

41

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

result thereof the Borrower has reasonably concluded that such Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as to matters that could not reasonably be expected to result in a
Material Adverse Effect: (i) there is no Environmental Liability of or relating
to the Loan Parties or any of its Subsidiaries, and, to the knowledge of the
Loan Parties, there are no current conditions that could reasonably be expected
to result in or be the basis for any such Environmental Liability; (ii) there
has been no release of any Hazardous Materials in such a manner or quantity as
could reasonably be expected to give rise to any Environmental Liability to the
Borrower or any of its Subsidiaries; and (iii) with respect to any Loan Party or
any of its Subsidiaries, no notice, notification, demand, request for
information, citation, summons or order has been issued and is outstanding, no
complaint has been filed and not resolved, no penalty has been assessed and not
paid and, to the knowledge of the Loan Parties, no investigation or review is
pending or threatened by any Governmental Authority, in each case, relating to
any Environmental Law or Hazardous Materials.

SECTION 5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies that are not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

SECTION 5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal,
state income and other material tax returns required to be filed by them, and
have paid all Federal, state income and other material Taxes required to be
paid, levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (i) which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, or (ii) which could not be
reasonably expected to have a Material Adverse Effect. Other than as disclosed
in filings with the SEC made prior to the date hereof, there is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. The Company knows of no fact (after due inquiry) that
may cause the Tax treatment of the Contribution or the Distribution to be other
than the Tax-Free Status of the Transaction.

SECTION 5.12 ERISA Compliance. (a) Each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Except as could not reasonably be expected to have a
Material Adverse Effect, the Borrower and each ERISA Affiliate have made all
required contributions to each Pension Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Pension Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been

 

42

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
(ii) no Pension Plan has any Unfunded Pension Liability that has resulted or
could reasonably be expected to result in a Material Adverse Effect;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) that has resulted or could reasonably be expected to result in a Material
Adverse Effect; (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect; and (v) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(d) Except for those that could not in the aggregate have a Material Adverse
Effect, with respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

SECTION 5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date or as of the date of the most recent update to Schedule 5.13 delivered
pursuant to Section 6.02(g), the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13. As of the Closing Date or as of the date of the most
recent update to Schedule 5.13 delivered pursuant to Section 6.02(g), the
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of

 

43

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date or as of the date of
the most recent update to Schedule 5.13 delivered pursuant to Section 6.02(g)
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number.

SECTION 5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(f) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.15 Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.17 Solvency. The Borrower is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

44

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:

SECTION 6.01 Financial Statements. Deliver to the Administrative Agent, in form
and detail satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within the earlier of 90 days after
the end of each fiscal year of the Borrower (commencing with the fiscal year
ended June 30, 2010) and 15 days after such statements are required to be filed
with the SEC, a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within the earlier of 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended March 31, 2010) and within 60
days after the end of each of the fiscal quarters of the Borrower ended
September 30, 2009 and December 31, 2009, and 15 days after such statements are
required to be filed with the SEC, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

45

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender through the Administrative Agent, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Section 7.11
or, if any such Default shall exist, stating the nature and status of such
event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower setting forth in reasonable detail the calculations demonstrating
compliance with Section 7.11;

(c) promptly after any request by the Administrative Agent or by any Lender
through the Administrative Agent, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence (other than routine comment letters) received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

(g) as soon as available, but in any event concurrently with the delivery of
financial statements required by Section 6.01(a), a report supplementing
Schedule 5.13 with reference herein to Schedule 5.13 being deemed to reflect
such supplemental information, containing a description of all changes in the
information included in such

 

46

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Schedule as may be necessary for such Schedule to be accurate and complete, such
report to be signed by a Responsible Officer of the Borrower and to be in a form
reasonably satisfactory to the Administrative Agent;

(h) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender by a request to the Administrative Agent may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies with a written request and (B) the
Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall

 

47

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

be treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

SECTION 6.03 Notices. Promptly notify the Administrative Agent and each Lender
through the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

(e) of any announcement by Moody’s, S&P or Fitch of any change or possible
change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

SECTION 6.04 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all, that
are individually or in the aggregate material, tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all, that are individually or in the
aggregate material, lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all, that is individually or in the aggregate
material, Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

SECTION 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or any

 

48

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Disposition not prohibited hereunder; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

SECTION 6.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 6.07 Maintenance of Insurance. Maintain insurance with respect to its
properties and business with financially sound and reputable insurance companies
that are not Affiliates of the Borrower against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standard) as are customarily carried under similar
circumstances by such other Persons.

SECTION 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default has occurred and is
continuing the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and with
reasonable notice.

SECTION 6.11 Use of Proceeds. Use the proceeds of the Credit Extension for the
payment of the Special Distribution.

 

49

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

SECTION 6.12 Covenant to Guarantee Obligations. Notify the Administrative Agent
within 15 days of the delivery of the financial statements referred to in
Sections 6.01(a) and (b) if any Person incorporated in the U.S. (which is not a
Subsidiary of a Person not incorporated in the U.S.) has become a Material
Subsidiary, and cause such Person to (a) within 20 days of such notice (or such
later time as may be reasonably requested in writing by the Borrower and
accepted by the Administrative Agent) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty or such
other document as the Administrative Agent shall reasonably require for such
purpose and (b) within 30 days (or such later time as may be reasonably
requested in writing by the Borrower and accepted by the Administrative Agent)
deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause (a)
of this Section 6.12), all in form, content and scope reasonably satisfactory to
the Administrative Agent.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

SECTION 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
assign any accounts or other right to receive income, other than the following:

(a) Liens existing on the date hereof and listed on Schedule 7.01;

(b) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

50

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(i);

(h) Liens securing Indebtedness of the type permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

(i) other Liens, provided that the aggregate principal amount outstanding of the
Indebtedness and the amount of other obligations secured by such Liens shall not
exceed $50,000,000 in an aggregate amount outstanding; and

(j) the replacement, extension or renewal of any Lien permitted by clauses (a)
through (i) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby; and

(k) Liens on accounts receivable securing up to an aggregate Invested Amount not
to exceed $200,000,000 at any time outstanding arising solely in connection with
the sale or transfer of such accounts receivable pursuant to a receivables
purchase agreement or similar arrangement agreed to in the ordinary course of
business.

SECTION 7.02 Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary of the Borrower that is not a Loan Party to create, incur, assume or
suffer to exist any Indebtedness, except:

(a) Indebtedness of such Subsidiary owed to the Borrower or a Subsidiary of the
Borrower;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02;

(c) Guarantees in respect of Indebtedness otherwise permitted hereunder;

(d) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof, which Indebtedness is existing at the time such Person becomes
a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower);

(e) other Indebtedness of such Subsidiaries, provided that the aggregate
principal amount outstanding of such Indebtedness shall not exceed $50,000,000
in an aggregate principal amount outstanding, provided that the amount of
Indebtedness

 

51

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

incurred in accordance with this clause (e) plus the amount of Investments made
in accordance with Section 7.03(c)(iv) shall not exceed $150,000,000;

(f) Indebtedness representing the purchase price of assets acquired in the
ordinary course of business or Indebtedness incurred solely for the purpose of
acquiring such assets; and

(g) any refinancings, refundings, renewals or extensions of any Indebtedness
referred to clauses (a) through (f) above; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, the direct or any contingent obligor with respect thereto
is not changed and the maturity thereof is not shortened to occur prior to the
Maturity Date, as a result of or in connection with such refinancing, refunding,
renewal or extension.

SECTION 7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested from the date hereof not to exceed an amount equal to $150,000,000
minus the aggregate principal amount of Indebtedness incurred in accordance with
Section 7.02(e);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and listed on Schedule 7.03;

 

52

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(g) if the Borrower is Investment Grade at the time of such transaction, the
non-hostile purchase or other acquisition of all or substantially all (other
than directors’ qualifying shares) of the Equity Interests in, or all or
substantially all of the property and assets of, any Person that, upon the
consummation thereof, will be wholly owned directly by the Borrower or one or
more of its wholly owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.03(g):

(A) any such newly created or acquired Subsidiary shall comply with any
applicable requirements set forth in Section 6.12;

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same as one or more of the lines of business of the Borrower and its
Subsidiaries, or shall be a line of business substantially related or incidental
thereto;

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(D) (1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Agents and the Lenders pursuant to Section 6.01(a) or (b) as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; and

(E) if the total cash and non-cash consideration (including, without limitation,
the fair market value of all Equity Interests issued or transferred to the
sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under non-compete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and assets and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith) paid by or on behalf of the Borrower and its Subsidiaries
for any such purchase or other acquisition, when aggregated with the total cash
and non-cash consideration paid by or on behalf of the Borrower and its
Subsidiaries for all other purchases and other acquisitions made by the Borrower
and its Subsidiaries pursuant to this Section 7.03(g), shall exceed
$100,000,000, the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, at least five Business Days

 

53

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

prior to the date on which any such purchase or other acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (g) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
and

(h) other Investments not exceeding $50,000,000 in the aggregate in any fiscal
year of the Borrower.

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default has occurred and is continuing or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, a Loan Party shall be the continuing or surviving Person;

(b) any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person;

(e) each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving corporation; and

(f) any Subsidiary may Dispose of all or substantially all of its assets if such
Disposition is not prohibited hereunder.

SECTION 7.05 [Reserved].

SECTION 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or prepay or

 

54

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

exchange any Indebtedness in a principal amount in excess of $50,000,000, except
that, so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) the Borrower may declare and pay the Special Distribution; and

(e) the Borrower may prepay any Indebtedness under this Agreement or any of the
Revolving Credit Facilities.

SECTION 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

SECTION 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among the Loan Parties,
(b) transactions between or among the Borrower and its Subsidiaries in the
ordinary course of business, including those related to tax, corporate overhead
and similar matters and (c) transactions between or among the Borrower or its
Subsidiaries and Cardinal Health or its Subsidiaries described in the Form 10.

SECTION 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or invest in
the Borrower or any Guarantor, except for any agreement in effect (A) on the
date hereof or (B) at the time any Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person, except that the documentation in respect of any securities the proceeds
of which are used to prepay the Loans outstanding hereunder may have limitations
on Liens that are no more restrictive than the provisions of

 

55

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Section 7.01; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

SECTION 7.10 Margin Regulations. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

SECTION 7.11 Financial Covenants. (a) Consolidated Interest Coverage Ratio.
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than the amount set forth below for such
fiscal quarter:

 

Fiscal Quarter Ended

   Ratio

September 30, 2009

   3.25:1.00

December 31, 2009

   3.25:1.00

March 31, 2010

   3.50:1.00

June 30, 2010 and thereafter

   3.75:1.00

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four fiscal quarters of the Borrower set forth below
to be greater than 3.00:1.00.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01 Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within ten days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(b), 6.03(a), 6.05,
6.10, 6.11, 6.12, or Article VII; or

(c) Notice. The Borrower fails to perform or observe the covenant contained in
Section 6.03(b) and such failure continues for 10 days; or

(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

56

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(f) Cross-Default. (i) The Borrower or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the payment obligations
thereunder are not settled or paid within 5 Business Days and the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(g) Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
60 calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(h) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is

 

57

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or

(i) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(k) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

58

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(c) exercise on behalf of itself, the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

SECTION 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order;

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental

 

59

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

SECTION 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in

 

60

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in

 

61

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

SECTION 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.

SECTION 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the

 

62

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

SECTION 9.10 Guaranty Matters. Each of the Lenders irrevocably authorize the
Administrative Agent to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release such Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), without the written consent of each Lender;

 

63

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under such other Loan Document without the written consent
of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change Section 2.12(a), Section 2.12(f), Section 2.13, or Section 8.03 or
the definition of “Applicable Percentage” in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) change Section 2.05(b) or any other provision related to mandatory
prepayments without the written consent of each Lender; or

(h) release any Guarantor or all or substantially all of the value of the
Guaranty, without the written consent of each Lender, except to the extent the
release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Agency Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can

 

64

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

SECTION 10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

65

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic

 

66

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. This Section 10.04 shall not apply to
Taxes which shall be exclusively governed by Section 3.01.

 

67

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. For the avoidance of doubt, this Section 10.04(b) shall not apply
to Taxes, which shall be exclusively governed by Section 3.01.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this

 

68

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

SECTION 10.06 Successors and Assigns. i) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.06(b) or
(ii) by way of participation in accordance with the provisions of
Section 10.06(d) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

69

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

(a) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that

 

70

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(c) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation

 

71

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(d) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

 

72

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders (other than any Public Lender)
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

In addition, each of the Administrative Agent and the Lenders may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal

 

73

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

SECTION 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an

 

74

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER

 

75

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

SECTION 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Joint Lead
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Joint Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in

 

76

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Joint Lead
Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any of the Joint Lead Arranger has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 10.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

77

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CAREFUSION CORPORATION

By:  

/s/    Linda Harty

Name:  

Linda Harty

Title:  

Executive Vice President and Treasurer

 

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/    Kevin R. Wagley

Name:  

Kevin R. Wagley

Title:  

Senior Vice President

 

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/  Robert LaPorte

Name:  

Robert LaPorte

Title:  

Vice President

 

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/  Camille Farnsworth-Schrader

Name:  

Camille Farnsworth-Schrader

Title:  

Vice President

 

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By  

/s/ Anish Shah

Name:   Anish Shah Title:  

Executive Director

 

CareFusion Corporation – Bridge Loan Agreement Signature Page



--------------------------------------------------------------------------------

 

BARCLAYS BANK, PLC, as Lender By   /s/    Alicia Borys                      
Name:  Alicia Borys   Title:  Assistant Vice President

 

CareFusion Corporation – Bridge Loan Agreement Signature Page



--------------------------------------------------------------------------------

 

Deutsche Bank AG Cayman Islands Branch, as Lender By   /s/    Douglas
Weir                       Name:  Douglas Weir   Title:  Director By  
/s/    Ming K. Chu                       Name:  Ming K. Chu   Title:  Vice
President

 

CareFusion Corporation – Bridge Loan Agreement Signature Page



--------------------------------------------------------------------------------

 

Goldman Sachs Bank USA, as Lender By   /s/    Alexis Maged                      
Name:  Alexis Maged   Title:  Authorized Signatory

 

CareFusion Corporation – Bridge Loan Agreement Signature Page



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc, as Lender By  

/s/        William McGinty

  Name:  William McGinty   Title:    Senior Vice President

 

CareFusion Corporation – Bridge Loan Agreement Signature Page



--------------------------------------------------------------------------------

SunTrust Bank, as Lender By   /s/         Subhadra
Shrivastava                          

Name:  Subhadra Shrivastava

Title:    Vice President

 

CareFusion Corporation – Bridge Loan Agreement Signature Page



--------------------------------------------------------------------------------

UBS Loan Finance LLC, as Lender   By:  

/s/    Irja R. Otsa            

  Name:   Irja R. Otsa   Title:   Associate Director   By:  

/s/    Marie Haddad             

  Name:   Marie Haddad   Title:   Associate Director  

 

CareFusion Corporation – Bridge Loan Agreement



--------------------------------------------------------------------------------

Schedule 2.01

Bridge Loan Agreement

Commitments and Applicable Percentages

 

Lender

   Commitment    Applicable Percentage  

Bank of America, N.A.

   $ 155,555,555.58    11.111111113 % 

JP Morgan Chase Bank, N.A.

   $ 155,555,555.56    11.111111111 % 

Morgan Stanley Bank, N.A.

   $ 155,555,555.56    11.111111111 % 

Barclays Bank PLC

   $ 155,555,555.55    11.111111111 % 

Deutsche Bank AG Cayman Islands Branch

   $ 155,555,555.55    11.111111111 % 

Goldman Sachs Bank USA

   $ 155,555,555.55    11.111111111 % 

The Royal Bank of Scotland plc

   $ 155,555,555.55    11.111111111 % 

SunTrust Bank

   $ 155,555,555.55    11.111111111 % 

UBS Loan Finance LLC

   $ 155,555,555.55    11.111111111 % 

Total:

   $ 1,400,000,000.00    100 % 

 

CareFusion Corporation



--------------------------------------------------------------------------------

Schedule 5.06 Litigation

Following the Contribution, the Borrower and its Subsidiaries will be subject to
the contingencies disclosed in the Form 10, including those related to the
consent decree, as amended, with the Food and Drug Administration and related
matters, the notice of proposed adjustment from the Internal Revenue Service
relating to transfer pricing arrangements, and litigation proceedings in ICU
Medical, Inc. v. ALARIS Medical Systems, Inc.

In addition, the Borrower and its Subsidiaries will be subject to additional
contingencies, including those related to the following matters:

 

•  

Export control matters voluntarily disclosed to the Office of Foreign Assets
Control (regulatory compliance)

 

•  

Intermed Equipamento Medico Hospitalar Ltda. v. VIASYS Healthcare, Inc. and
Griensu de Brasil Ltda. (patent litigation in Brazil related to certain
respiratory products)

 

•  

Harmon v. Innomed (commercial litigation related to ownership of patents for
certain respiratory products)

 

•  

ERGO Licensing v. Cardinal Health, Inc. (patent litigation related to certain
infusion products)



--------------------------------------------------------------------------------

Schedule 5.13 (a) Subsidiaries and Other Equity Investments; Loan Parties

The following reflects information regarding entities that are expected to
become subsidiaries of the Borrower following the Contribution:

 

Company Name as of 6/30/2009

  

Equity Interest Held by

   Amount of
Outstanding Equity
Interest   ALARIS Medical 1 (Suisse), Sarl    ALARIS Medical Luxembourg II Sarl.
   56.8 %  ALARIS Medical 1 (Suisse), Sarl    Dutch American Manufactures
(D.A.M) BV    43.2 %  ALARIS Medical Luxembourg II Sarl.    Dutch American
Manufactures (D.A.M) BV    100.0 %  Allegiance Healthcare Holding BV    Cardinal
Health Netherlands Financing CV    100.0 %  Biosigna GmbH    Cardinal Health
Germany 234 GmbH    100.0 %  Bird Products (Japan) Ltd    Bird Products
Corporation    100.0 %  Bird Products Corporation    VIASYS Holdings, Inc.   
100.0 %  Cardal II, LLC    Cardinal Health CMP 200, Inc.    100.0 %  Cardinal
Health (Bermuda) 224 Ltd.    Cardinal Health CMP 201, Inc.    100.0 %  Cardinal
Health 202, Inc.    Cardinal Health CMP 200, Inc.    100.0 %  Cardinal Health
203, Inc.    VIASYS Holdings, Inc.    100.0 %  Cardinal Health 205, Inc.   
VIASYS Holdings, Inc.    100.0 %  Cardinal Health 206, Inc.    Bird Products
Corporation    50.0 %  Cardinal Health 206, Inc.    SensorMedics Corporation   
50.0 %  Cardinal Health 207, Inc.    Bird Products Corporation    50.0 % 
Cardinal Health 207, Inc.    SensorMedics Corporation    50.0 %  Cardinal Health
209, Inc.    VIASYS Holdings, Inc.    100.0 %  Cardinal Health 210, Inc.   
VIASYS Holdings, Inc.    100.0 %  Cardinal Health 211, Inc.    Bird Products
Corporation    44.55 %  Cardinal Health 211, Inc.    EME Medical, Inc.    9.9 % 
Cardinal Health 211, Inc.    SensorMedics Corporation    44.55 %  Cardinal
Health 211, Inc.    VIASYS Holdings, Inc.    1.0 %  Cardinal Health 212, LLC   
Cardinal Health 207, Inc.    100.0 %  Cardinal Health 213, LLC    Cardinal
Health CMP 200, Inc.    100.0 %  Cardinal Health 214, LLC    Bird Products
Corporation    100.0 %  Cardinal Health 302 LLC    Cardinal Health 317, Sarl   
100.0 %  Cardinal Health 303, Inc.    CareFusion Corporation    100.0 % 
Cardinal Health 304, LLC    Cardinal Health 317, Sarl    100.0 %  Cardinal
Health Australia 200 Pty Ltd    Cardinal Health Australia Holding Pty Ltd   
100.0 %  Cardinal Health Australia 316 Pty Limited    Cardinal Health 317, Sarl
   100.0 %  Cardinal Health Australia Holding Pty Ltd    Cardinal Health 317,
Sarl    100.0 %  Cardinal Health (Shanghai) Commercial and Trading Company Ltd
   Allegiance Healthcare Holding BV    100.0 %  Cardinal Health Austria 201 GmbH
   Allegiance Healthcare Holding BV    100.0 %  Cardinal Health Brasil 231
Servicos e Comercio de Produtos Medicos Ltda    Cardinal Health CMP 200, Inc.   
10.0 %  Cardinal Health Brasil 231 Servicos e Comercio de Produtos Medicos Ltda
   Cardinal Health CMP 201, Inc.    90.0 %  Cardinal Health Canada 301, Inc.   
Cardinal Health 303, Inc.    100.0 %  Cardinal Health Canada 302, Inc.   
Cardinal Health 303, Inc.    100.0 %  Cardinal Health Canada 307 ULC    Cardinal
Health 317, Sarl    100.0 %  Cardinal Health CMP 200, Inc.    CareFusion
Corporation    100.0 %  Cardinal Health CMP 201, Inc.    Cardinal Health 303,
Inc.    1.0 %  Cardinal Health CMP 201, Inc.    CareFusion Corporation    99.0
%  Cardinal Health D.R. 203 Ltd.    Dutch American Manufactures (D.A.M) BV   
100.0 %  Cardinal Health Espana 308 S.L.U.    IVAC Overseas Holding    100.0 % 
Cardinal Health Belgium 202 BVBA    Allegiance Healthcare Holding BV    100.0 % 
Cardinal Health Europe IT GmbH    Allegiance Healthcare Holding BV    100.0 % 
Cardinal Health France 309 S.A.S.    Cardinal Health 317, Sarl    100.0 % 
Cardinal Health Germany 206 GmbH    Cardinal Health 317, Sarl    100.0 % 
Cardinal Health Germany 234 GmbH    SensorMedics Corporation    100.0 % 
Cardinal Health Germany 318 GmbH    Cardinal Health 317, Sarl    100.0 % 
Cardinal Health Hong Kong Limited    VIASYS Holdings, Inc.    100.0 %  Cardinal
Health India Private Limited    Dutch American Manufactures (D.A.M) BV    99.98
%  Cardinal Health India Private Limited    Will be transferred to an unnamed
subsidiary of CareFusion    0.02 %  Cardinal Health Ireland 241 Limited   
VIASYS Holdings, Inc.    100.0 %  Cardinal Health France 205 SAS    Allegiance
Healthcare Holding BV    100.0 %  Cardinal Health Italy 237 Srl    VIASYS
Holdings, Inc.    100.0 %  Cardinal Health Italy 311 Srl    Cardinal Health 317,
Sarl    100.0 %  Cardinal Health Italy 312 S.p.A.    Cardinal Health 317, Sarl
   100.0 %  Cardinal Health Japan 228 K.K.    Cardinal Health CMP 201, Inc.   
100.0 %  Cardinal Health Japan 233 K.K.    Cardinal Health 202, Inc.    100.0 % 
Cardinal Health Manufacturing, LLC    Cardinal Health 303, Inc.    100.0 % 
Cardinal Health Mauritius Holding 226 Ltd.    Dutch American Manufactures
(D.A.M) BV    100.0 %  Cardinal Health Mexico 213 SA de CV    Cardinal Health
CMP 200, Inc.    1.0 %  Cardinal Health Mexico 213 SA de CV    Cardinal Health
CMP 201, Inc.    99.0 %  Cardinal Health N.Z. 217 Limited    Cardinal Health
Australia Holding Pty Ltd    100.0 %  Cardinal Health Italy 208 Srl   
Allegiance Healthcare Holding BV    100.0 %  Cardinal Health Netherlands 238
B.V.    Cardinal Health Germany 234 GmbH    100.0 %  Cardinal Health Netherlands
310 B.V.    Cardinal Health 317, Sarl    100.0 %  Cardinal Health Netherlands
Financing CV    Cardinal Health Netherlands Holding BV    1.0 %  Cardinal Health
Netherlands Financing CV    Dutch American Manufactures (D.A.M) BV    99.0 % 
Cardinal Health Netherlands Holding BV    Dutch American Manufactures (D.A.M) BV
   100.0 %  Cardinal Health New Zealand 313 Limited    Cardinal Heath 303, Inc.
   100.0 %  Cardinal Health Norway 315 A/S    Cardinal Health 317, Sarl    100.0
%  Cardinal Health Resources, LLC    Cardinal Health Solutions, LLC    100.0 % 
Cardinal Health S.A. 319 (Proprietary) Limited    Cardinal Health 317, Sarl   
100.0 %  Cardinal Health Netherlands 214 BV    Allegiance Healthcare Holding BV
   100.0 %  Cardinal Health Singapore 423 Pte Ltd.    Cardinal Health CMP 201,
Inc.    50.0 %  Cardinal Health Singapore 423 Pte Ltd.    Allegiance Healthcare
Holding BV    50.0 %  Cardinal Health Solutions, LLC    Cardinal Health 303,
Inc.    100.0 %  Cardinal Health Sweden 220 AB    Allegiance Healthcare Holding
BV    100.0 %  Cardinal Health Sweden 314 AB    Cardinal Health 317, Sarl   
100.0 %  Cardinal Health Switzerland 221 Sarl    Allegiance Healthcare Holding
BV    100.0 %  Cardinal Health Switzerland 317, Sarl    ALARIS Medical 1
(Suisse), Sarl    100.0 %  Cardinal Health Trading (Shanghai) Company Ltd   
Allegiance Healthcare Holding BV    100.0 %  Cardinal Health U.K. 223 Limited   
Cardinal Health 317, Sarl    100.0 %  Cardinal Health U.K. 232 Limited    VIASYS
Holdings, Inc.    100.0 %  Cardinal Health U.K. 235 Limited    Cardinal Health
202, Inc.    100.0 %  Cardinal Health U.K. 236 Limited    Cardinal Health
Germany 234 GmbH    100.0 %  Cardinal Health U.K. 240 Limited    Cardinal Health
202, Inc.    100.0 %  Cardinal Health U.K. 305 Limited    Cardinal Health 303,
Inc.    100.0 %  Cardinal Health U.K. 306 Limited    Cardinal Health 317, Sarl
   100.0 %  Care Fusion Development Private Limited    Cardinal Health 303, Inc.
   99.0 %  Care Fusion Development Private Limited    CareFusion Corporation   
1.0 %  CareFusion EIT, LLC    Cardinal Health Solutions, LLC    100.0 % 
CareFusion Singapore 243 Pte. Ltd.    Dutch American Manufactures (D.A.M) BV   
100.0 %  Dutch American Manufacturers (D.A.M.) B.V.    Cardinal Health CMP 201,
Inc.    100.0 %  EME Medical Ltd.    Cardinal Health U.K.235 Limited    100.0 % 
EME Medical, Inc.    VIASYS Holdings, Inc.    100.0 %  Enturia Canada ULC   
Enturican, Inc    100.0 %  Enturia de Mexico S. de R.L. de C.V.    Cardinal
Health 213, LLC    100.0 %  Enturia de Mexico S. de R.L. de C.V.    Enturican,
Inc    0.0 %  Enturia Ltd    Cardinal Health 213, LLC    100.0 %  Enturican,
Inc.    Cardinal Health 213, LLC    100.0 %  IVAC Overseas Holding L.P.   
Cardinal Health 304, LLC    1.0 %  IVAC Overseas Holding L.P.    Cardinal Health
317, Sarl    99.0 %  JakaMed AB    Cardinal Health Sweden 314 AB    100.0 % 
MicroGas Limited    Cardinal Health U.K. 232 Limited    100.0 %  MicroMedical
Deutschland GmbH    Cardinal Health U.K. 232 Limited    100.0 %  Productos
Urologos de Mexico SA de CV    Cardinal Health CMP 200, Inc.    1.0 %  Productos
Urologos de Mexico SA de CV    Cardinal Health CMP 201, Inc.    99.0 %  SciMed
Ltd    Cardinal Health U.K. 240 Limited    100.0 %  SensorMedics Corporation   
VIASYS Holdings, Inc.    100.0 %  SensorMedics GmbH    Cardinal Health Germany
234 GmbH    100.0 %  Sistemas Medicos ALARIS S.A. de C.V.    Cardinal Health
303, Inc.    99.0 %  Sistemas Medicos ALARIS S.A. de C.V.    IVAC Overseas
Holding    1.0 %  Synchromed Ltd.    Cardinal Health U.K. 235 Limited    100.0
%  Synchrony Ltd.    Cardinal Health U.K. 235 Limited    100.0 %  VIASYS
Healthcare Ireland Limited    VIASYS Holdings, Inc.    See note  (1)  VIASYS
Healthcare Island ehf    VIASYS Holdings, Inc.    100.0 %  VIASYS Healthcare
S.A.R.L.    Cardinal Health 202, Inc.    100.0 %  VIASYS Holdings, Inc.   
Cardinal Health 202, Inc.    100.0 %  VIASYS Neurocare France SAS    VIASYS
Holdings, Inc.    100.0 %  VIASYS Polymer Products, LLC    Cardinal Health 202,
Inc.    100.0 % 

 

(1) Minority interest. Actual amount is unknown, as shares are in probate and
possibly being liquidated.



--------------------------------------------------------------------------------

Schedule 5.13 (b) Subsidiaries and Other Equity Investments; Loan Parties

 

Company Name

  

Equity Interest Held By

   Investment
Amount     Country    State

Cytokine Pharmasciences, Inc.

   Cardinal Health 303, Inc.    5.0 %    USA    Delaware

Nitric BioTherapedeutics, Inc.

   VIASYS Holdings, Inc.    5.0 %    USA    Delaware

VubiQ, Inc.

   Cardinal Health 303, Inc.    23.1 %    USA    Nevada



--------------------------------------------------------------------------------

Schedule 5.13 (c) Subsidiaries and Other Equity Investments; Loan Parties

The following reflects information regarding entities that are expected to
become subsidiaries of the Borrower following the Contribution:

 

Company Name as of 6/30/2009

  

Proposed New Company Name

  

Address of Principal Place of Business

   Country    Jurisdiction
of
Incoporation    Federal
Taxpayer ID CareFusion Corporation    No change expected    3749 Torrey View
Court San Diego, Ca 92129    USA    Delaware    26-4123274 Cardinal Health 303,
Inc.    CareFusion 303, Inc.    3750 Torrey View Court San Diego, Ca 92130   
USA    Delaware    13-3492624 Cardinal Health Manufacturing, LLC    CareFusion
Manufacturing, LLC    3750 Torrey View Court San Diego, Ca 92130    USA   
Delaware    20-8867486 Cardinal Health Solutions, Inc.    CareFusion Solutions,
LLC    3750 Torrey View Court San Diego, Ca 92130    USA    Delaware   
20-8837112 Cardinal Health CMP 200, Inc.    CareFusion 2200, Inc.    3750 Torrey
View Court San Diego, Ca 92130    USA    Delaware    26-4123395 Cardinal Health
213, LLC    CareFusion 213, LLC    3750 Torrey View Court San Diego, Ca 92130   
USA    Delaware    26-2280428 Enturican, Inc.    No change expected    3750
Torrey View Court San Diego, Ca 92130    USA    Kansas    20-5851662 Cardinal
Health 202, Inc.    CareFusion 202, Inc.    3750 Torrey View Court San Diego, Ca
92130    USA    Delaware    04-3505871 VIASYS Holdings, Inc.    No change
expected    3750 Torrey View Court San Diego, Ca 92130    USA    Delaware   
43-2055362 Cardinal Health 203, Inc.    CareFusion 203, Inc.    3750 Torrey View
Court San Diego, Ca 92130    USA    Delaware    33-0737273



--------------------------------------------------------------------------------

Schedule 6.12 Guarantors

The following reflects information regarding entities that are expected to
become subsidiaries of the Borrower following the Contribution:

 

Company Name as of 6/30/2009

  

Proposed New Company Name

Cardinal Health 303, Inc.

   CareFusion 303, Inc.

Cardinal Health Manufacturing, LLC

   CareFusion Manufacturing, LLC

Cardinal Health Solutions, Inc.

   CareFusion Solutions, LLC

Cardinal Health CMP 200, Inc.

   CareFusion 2200, Inc.

Cardinal Health 213, LLC

   CareFusion 213, LLC

Enturican, Inc.

   No change expected

Cardinal Health 202, Inc.

   CareFusion 202, Inc.

VIASYS Holdings, Inc.

   No change expected

Cardinal Health 203, Inc.

   CareFusion 203, Inc.



--------------------------------------------------------------------------------

Schedule 7.01 Existing Liens

The following reflects information regarding existing liens of entities that are
expected to become subsidiaries of the Borrower following the Contribution:

 

Entity

  

Secured Party

  

Address

   Lien Filed   

For

Cardinal Health Solutions, Inc.    BAL Global Finance, LLC    231 SOUTH LASALLE,
STREET, 8TH FLOOR, CHICAGO, IL, 60697    7/6/07    Amounts due on or after June
1, 2003 under the certain leases, as well as collection, contract documents and
proceeds from transactions related to investments and assets in connection with
the First-Tier Sale and Contribution Agreement dated June 17, 2003 (Transaction
2003-A) Cardinal Health Solutions, Inc.    BAL Global Finance, LLC    231 SOUTH
LASALLE, STREET, 8TH FLOOR, CHICAGO, IL, 60697    7/6/07    Amounts due on or
after December 1, 2003 under the certain leases, as well as collection, contract
documents and proceeds from transactions related to investments and assets in
connection with the First-Tier Sale and Contribution Agreement dated December
15, 2003 (Transaction 2003-B) Cardinal Health Solutions, Inc.    BAL Global
Finance, LLC    231 SOUTH LASALLE, STREET, 8TH FLOOR, CHICAGO, IL, 60697   
7/6/07    Amounts due on or after May 31, 2004 under the certain leases, as well
as collection, contract documents and proceeds from transactions related to
investments and assets in connection with the First-Tier Sale and Contribution
Agreement dated June 25, 2004 (Transaction 2004-A) Cardinal Health 303, INC.   
BAL Global Finance, LLC    231 SOUTH LASALLE, STREET, 8TH FLOOR, CHICAGO, IL,
60697    7/6/07    Amounts due on or after June 1, 2003 under the certain
leases, as well as collection, contract documents and proceeds from transactions
related to investments and assets in connection with the First-Tier Sale and
Contribution Agreement dated June 17, 2003 (Transaction 2003-A) Cardinal Health
303, INC.    BAL Global Finance, LLC    231 SOUTH LASALLE, STREET, 8TH FLOOR,
CHICAGO, IL, 60697    7/6/07    Amounts due on or after December 1, 2003 under
the certain leases, as well as collection, contract documents and proceeds from
transactions related to investments and assets in connection with the First-Tier
Sale and Contribution Agreement dated December 15, 2003 (Transaction 2003-B)
Cardinal Health 303, INC.    BAL Global Finance, LLC    231 SOUTH LASALLE,
STREET, 8TH FLOOR, CHICAGO, IL, 60697    7/6/07    Amounts due on or after May
31, 2004 under the certain leases, as well as collection, contract documents and
proceeds from transactions related to investments and assets in connection with
the First-Tier Sale and Contribution Agreement dated June 25, 2004 (Transaction
2004-A)



--------------------------------------------------------------------------------

Schedule 7.02 Existing Subsidiary Debt

 

Debtor

  

Creditor

   Amount

Enturican, Inc.

   US Bancorp    $ 1,560,000

Cardinal Health Japan 228 K.K.

   Bank of Tokyo Mutsubishi    $ 4,240,000

Cardinal Health Italy 237 Srl

   Centro Leasing SpA    $ 2,007,000

Cardinal Health Italy 237 Srl

   OM Carreli SpA    $ 6,000

Cardinal Health Italy 237 Srl

   Leasint9 SpA    $ 24,000



--------------------------------------------------------------------------------

Schedule 7.03 Investments

None, other than as set forth in Schedule 5.13(b)



--------------------------------------------------------------------------------

Schedule 10.02

Bridge Loan Agreement

Administrative Agent’s Office, Certain Addresses for Notices

 

Administrative Agent’s Office    Bank of America, N.A. (for payments and
Requests for    101 N. Tryon Street Credit Extensions):    Mail Code:
NC1-001-04-39    Charlotte, NC 28255    Attention: Angela Berry    Telephone:
980-388-6483    Telecopier: 704-409-0014    Electronic Mail:
angela.m.berry@bankofamerica.com    ABA#: 026009593    Account No.:
1366212250600    Attn: Credit Services    Ref: CareFusion Corporation Other
Notices as Administrative    Bank of America, N.A. Agent:    Agency Management
   1455 Market Street, 5th Floor    Mail Code: CA5-701-05-19    San Francisco,
CA 94103    Attention: Angela Lau    Telephone: 415-436-4000    Telecopier:
415-503-5008    Electronic Mail: angela.lau@bankofamerica.com    with a copy to:
   Bank of America, N.A.    100 N. Tryon Street    Mail Code: NC1-007-17-11   
Charlotte, NC 28255    Attention: Zubin Shroff    Telephone: 980-387-1340   
Telecopier: 980-683-6305    Electronic Mail: zubin.r.shroff@bankofamerica.com

 

CareFusion Corporation – Bridge Loan Agreement

1



--------------------------------------------------------------------------------

CareFusion Corporation:    3750 Torrey View Court    San Diego, CA 92130   
Attention: Amarenda Duvvur, VP and Treasurer    Telephone: 858-617-4634   
Telecopier: 858-617-2700    Electronic Mail: Amarenda.duvvur@carefusion.com   
Website Address: www.carefusion.com    U.S. Taxpayer Identification Number:
26-4123274    With a copy to:    3750 Torrey View Court    San Diego, CA 92130
   Attention: Joan Stafslien, General Counsel    Telephone: 858-617-2107   
Telecopier: 858-617-2300    Electronic Mail: joan.stafslien@carefusion.com   
Website Address: www.carefusion.com    U.S. Taxpayer Identification Number:
26-4123274

 

CareFusion Corporation – Bridge Loan Agreement

2



--------------------------------------------------------------------------------

EXHIBIT A TO

BRIDGE LOAN AGREEMENT

FORM OF COMMITTED LOAN NOTICE

Date:                 , 20    

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Bridge Loan Agreement, dated as of July 1,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among CAREFUSION CORPORATION, a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Committed Loans                    ¨ A conversion or
continuation of Loans

 

  1. On                                          (a Business Day).

 

  2. In the amount of $            .

 

  3. Comprised of                                         .

[Type of Committed Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of              months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

CAREFUSION CORPORATION By:  

 

Name:  

 

Title:  

 

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B TO

BRIDGE LOAN AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT C TO

BRIDGE LOAN AGREEMENT

FORM OF NOTE

Dated                 , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Bridge Loan Agreement, dated as of July 1, 2009 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit C-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

CAREFUSION CORPORATION By:  

 

Name:  

 

Title:  

 

 

Exhibit C-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS with respect thereto

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid This

Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
     

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D TO

BRIDGE LOAN AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Bridge Loan Agreement, dated as of July 1,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among CAREFUSION CORPORATION, a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Executive Office/Chief Financial
Officer/Treasurer/Controller] of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

 

Exhibit D-1



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

[Remainder of page intentionally left blank.]

 

Exhibit D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                , 20    .

 

CAREFUSION CORPORATION By:  

 

Name:  

 

Title:  

 

 

Exhibit D-3



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11 (a) – Consolidated Interest Coverage Ratio.

 

A.    Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”):    1.    Consolidated Net Income for Subject Period:   
$              2.    Consolidated Interest Charges plus any interest, premium
payments, debt discount, fees, charges and related expenses recognized as a
result of prepayment for Subject Period:    $              3.    Provision for
income taxes for Subject Period:    $              4.    Depreciation expenses
for Subject Period:    $              5.    Amortization expenses for Subject
Period:    $              6.    Non-cash stock based compensation expense for
Subject Period:    $              7.    Restructuring and acquisition
integration charges and associated reversals for Subject Period:1    $
             8.    Adverse impact or charge as a result of the proposed income
tax adjustment by the IRS for Subject Period:2    $              9.   
Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:
   $              10.    Income tax credits for Subject Period:    $
             11.    Non-recurring non-cash additions to Consolidated Net Income
for Subject Period:    $              12.    Consolidated EBITDA (Lines I.A.1 +
2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 - 10 - 11):    $              B.    Consolidated
Interest Charges for Subject Period:    $                 1.    Consolidated
Interest Charges for Subject Period:    $                 2.    Duration fees
for Subject Period:    $                 3.    Consolidated Interest Charges
(Lines I.B.1 less Line I.B.2)    $              C.    Consolidated Interest
Coverage Ratio (Line I.A.12 ÷ Line I.B.3):                   to 1

 

1

Provide that the cash impact of such charges and reversals shall not exceed
$150,000,000 in aggregate.

2

Provide that the cash impact of such adverse impact or charge shall not exceed
$200,000,000 in aggregate.

 

Exhibit D-4



--------------------------------------------------------------------------------

Minimum required:

 

Fiscal Quarter Ended

   Minimum
Consolidated
Interest Coverage
Ratio

September 30, 2009

   3.25:1.00

December 31, 2009

   3.25:1.00

March 31, 2010

   3.50:1.00

June 30, 2010 and each fiscal quarter thereafter

   3.75:1.00

 

II. Section 7.11 (b) – Consolidated Leverage Ratio.

 

A.    Consolidated Funded Indebtedness at Statement Date:    1.    Outstanding
principal amount of all obligations:    $              2.    Purchase money
Indebtedness:    $              3.    Direct obligations arising under letters
of credit, banker’s acceptances, bank guarantees, surety bond & similar
instruments:    $              4.    Obligations in respect of the deferred
purchase price of property or services:    $              5.    Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations;    $
             6.    Invested Amounts:    $              7.    Guarantees of
Persons other than the Borrower or any Subsidiary:    $              8.   
Indebtedness of any partnership or joint venture in which the Borrower or a
Subsidiary is a general partner or joint venturer:    $              9.   
Consolidated Funded Indebtedness at Statement Date (Lines II.A.1 + 2 + 3 + 4 + 5
+6 + 7 +8):    $             

 

Exhibit D-5



--------------------------------------------------------------------------------

B.    Consolidated EBITDA for Subject Period (Line I.A.12 above):    $
             C.    Consolidated Leverage Ratio (Line II.A.9 ÷ Line II.B):     
             to 1 Maximum permitted:      3.00:1.00

 

Exhibit D-6



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges plus any interest, premium payments, debt
discount, fees, charges and related expenses recognized as a result of
prepayment

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ non-cash stock based compensation expense

              

+ restructuring and acquisition integration charges and associated reversals

              

+ adverse impacts or charges resulting from income tax adjustment

              

 

Exhibit D-7



--------------------------------------------------------------------------------

+ non-recurring non-cash reductions

- income tax credits

- non-recurring non-cash additions

= Consolidated EBITDA

 

Exhibit D-8



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

Consolidated Interest Charges

(in accordance with the definition of Consolidated Interest Charges

as set forth in the Agreement)

 

Consolidated Interest Charges

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries3

              

+ Portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest

              

+ Discount or yield in respect of Invested Amounts

              

= Consolidated Interest Charges

              

 

3

Excluding any such amounts recognized as a result of prepayment.

 

Exhibit D-9



--------------------------------------------------------------------------------

EXHIBIT E-1 TO

BRIDGE LOAN AGREEMENT

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Bridge Loan Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

4 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5 Select as appropriate.

6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit E-1-1



--------------------------------------------------------------------------------

1.      

  Assignor[s]:  

 

      

 

  

2.      

  Assignee[s]:  

 

      

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

3.      

  Borrower(s):  

 

  

4.      

  Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.      

  Credit Agreement: Bridge Loan Agreement, dated as of July 1, 2009 among
CareFusion Corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent

6.      

  Assigned Interest[s]:

 

Assignor[s]7

   Assignee[s]8    Aggregate
Amount of
Commitment
for all Lenders9    Amount of
Commitment
Assigned    Percentage
Assigned of
Commitment10     CUSIP
Number       $                         $                        
                     %          $                         $                     
                        %          $                         $
                                             %   

 

[7.    

  Trade Date:                                   ]11  

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7

List each Assignor, as appropriate.

8

List each Assignee, as appropriate.

9

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E-1-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

[Consented to and]12 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

Title:   [Consented to:]13 By:  

 

Title:  

 

12

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Exhibit E-1-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                            ]14

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any]

 

14 Describe Credit Agreement at option of Administrative Agent.

 

Exhibit E-1-4



--------------------------------------------------------------------------------

Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit E-1-5



--------------------------------------------------------------------------------

EXHIBIT E-2 TO

BRIDGE LOAN AGREEMENT

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See Attached]

 

E-2-1



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

FAX ALONG WITH COMMITMENT LETTER TO:   Angela Lau FAX #   415.503.5008

 

I. Borrower Name:   

CareFusion Corporation

    

 

$                                                 Type of Credit Facilities
 Senior Credit Facilities 

 

II. Legal Name of Lender of Record for Signature Page:

 

 

 

•   Signing Credit Agreement

                   YES                    NO   

•   Coming in via Assignment

                   YES                    NO   

 

III. Type of Lender:      

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:    V. Eurodollar Address:

 

  

 

 

  

 

 

  

 

 

  

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

   

Credit Contact

  

Primary Operations Contact

  

Secondary Operations Contact

Name:

 

 

  

 

  

 

Title:

 

 

  

 

  

 

Address:

 

 

  

 

  

 

 

 

  

 

  

 

Telephone:

 

 

  

 

  

 

Facsimile:

 

 

  

 

  

 

E Mail Address:

 

 

  

 

  

 

Does Secondary Operations Contact need copy of notices?          YES          NO

 

 

LOGO [g27482logofooter.jpg]    1   



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

   

Letter of Credit Contact

  

Draft Documentation Contact

  

Legal Counsel

Name:  

 

  

 

  

 

Title:  

 

  

 

  

 

Address:  

 

  

 

  

 

Telephone:  

 

  

 

  

 

Facsimile:  

 

  

 

  

 

E Mail Address:  

 

  

 

  

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

 

 

  (Bank Name)  

 

  (ABA #)  

 

  (Account #)  

 

  (Attention)

VIII. Lender’s Fed Wire Payment Instructions:

Pay to:

 

 

 

  (Bank Name)     

 

  (ABA #)    (City/State)  

 

  (Account #)    (Account Name)  

 

  (Attention)   

IX. Organizational Structure and Tax Status

 

 

LOGO [g27482logofooter.jpg]    2   



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):             -                    
              

Tax Withholding Form Delivered to Bank of America*:

                     W-9

                     W-8BEN

                     W-8ECI

                     W-8EXP

                     W-8IMY

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

 

LOGO [g27482logofooter.jpg]    3   



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at attached IRS Tax Form Tool Kit.

X. Bank of America Payment Instructions:

 

Pay to:   

Bank of America, N.A.

ABA # 026009593

New York, NY

Acct. # 1366212250600

Attn: Corporate Credit Services

Ref: CareFusion Corporation

 

 

LOGO [g27482logofooter.jpg]    4   



--------------------------------------------------------------------------------

LOGO [g27482logo.jpg]    Please mail or courier original form to:    Credit
Services Department. - Attn: Tax Desk    101 North Tryon St. Mail Code:
NC1-001-15-03    Charlotte, NC 28255 IRS Tax Form Toolkit    In advance, if you
wish to confirm form validity, you may send an electronic version of the
completed form to Shelly Sanders for review at Fax: 704-602-5746 Phone 704
387-2407    E-mail: shelly.h.sanders@bankofamerica.com    Once validated,
original form must be delivered to the Tax Desk as specified above.

ALL PARTICIPANTS MUST HAVE AN ORIGINAL AND VALID TAX FORM (EITHER A W-9 OR A
W-8) ON FILE WITH THE AGENT:

 

  •  

Domestic Investors

 

  •  

W-9: Request for Taxpayer Identification Number and Certification

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw9.pdf

http://www.irs.gov/pub/irs-pdf/iw9.pdf

 

  •  

Examples: Citibank, N.A., General Electric Credit Corporation, Wachovia Bank
National Association

 

  •  

Non-Domestic Investors will file one of four W-8 Forms

 

  •  

W-8ECI: Certificate of Foreign Person’s Claim for Exemption from Withholding on
Income Effectively Connected with the Conduct of a Trade or Business in the
United States

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw8eci.pdf

http://www.irs.gov/pub/irs-pdf/iw8eci.pdf

 

  •  

Example: loans booked with US branches of Foreign Banks like BNP Paribas, New
York Branch, Mizuho Corporate Bank, San Francisco Branch

 

  •  

W-8BEN: Certificate of Foreign Status of Beneficial Owner

 

  •  

“A beneficial owner solely claiming foreign status or treaty benefits”

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw8ben.pdf

http://www.irs.gov/pub/irs-pdf/iw8ben.pdf

 

  •  

Example: Loans booked with a foreign “person” such as BNP Paribas, Paris,
France, Allied Irish Bank, Dublin

Infrequently Used Forms Listed Below:

 

 

 

  •  

W-8IMY: Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. Branches

 

  •  

“A person acting as an intermediary; a foreign partnership or foreign trust”.

 

  •  

If a non-qualified intermediary, it is quite likely you will also need to get a
withholding form from all of the entities that have an ownership share therein.

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw8imy.pdf

http://www.irs.gov/pub/irs-pdf/iw8imy.pdf

 

  •  

Example: Grand Cayman Asset Management LLC

 

  •  

W-8EXP: Certificate of Foreign Government or Other Foreign Organization

 

  •  

“A foreign government, international organization, foreign central of issue,
foreign tax-exempt organization, foreign private foundation, or government of a
U.S possession”

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw8exp.pdf

http://www.irs.gov/pub/irs-pdf/iw8exp.pdf

 

  •  

Example: UNESCO

 

 

Bank of America, N.A. – September 2006



--------------------------------------------------------------------------------

EXHIBIT F TO

BRIDGE LOAN AGREEMENT

FORM OF GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to CAREFUSION CORPORATION, a Delaware
corporation (the “Borrower”) by the Lenders party from time to time to the
Credit Agreement (as hereinafter defined), the undersigned Guarantors and the
Additional Guarantors (as defined in Section 11) (collectively, the
“Guarantors”) hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) as follows:

1. Guaranty. Each Guarantor, jointly and severally, hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of the Borrower to the Administrative Agent and the Lenders (the
Administrative Agent and any Lender, each a “Lender Party” and collectively, the
“Lender Parties”) arising under that certain Bridge Loan Agreement dated as of
July 1, 2009 among the Borrower, certain Lenders party thereto from time to time
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”, and capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth for
such terms in the Credit Agreement) (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Lender Parties in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against any Guarantor or the Borrower under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). The Administrative
Agent’s books and records showing the amount of the Guaranteed Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a

 

F-1



--------------------------------------------------------------------------------

defense to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.

Anything contained herein to the contrary notwithstanding, the obligations of
each Guarantor hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law.

2. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. Each
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
such Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of any Lender Party) is imposed upon any
Guarantor with respect to any amount payable by it hereunder, such Guarantor
will pay to the applicable Lender Party, on the date on which such amount is due
and payable hereunder, such additional amount in U.S. dollars as shall be
necessary to enable such Lender Party to receive the same net amount which such
Lender Party would have received on such due date had no such obligation been
imposed upon such Guarantor. Each Guarantor will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by such Guarantor
hereunder. The obligations of each Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.

3. Rights of Lender. Each Guarantor consents and agrees that the Lender Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lender Parties in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

4. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the Lender
Parties) of the liability of the Borrower; (b) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to

 

F-2



--------------------------------------------------------------------------------

require any Lender Party to proceed against the Borrower, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in the
Lender Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Lender Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any Commitments of the Lenders or facilities provided by
the Lender Parties with respect to the Guaranteed Obligations are terminated. If
any amounts are paid to any Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Lender Parties
and shall forthwith be paid to the Administrative Agent for the account of the
Lender Parties to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any Commitments of the Lenders or facilities provided by the Lender Parties with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantor is made, or any Lender Party exercises its right of setoff, in respect
of the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Lender Parties in their discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not any Lender Party is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

8. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such

 

F-3



--------------------------------------------------------------------------------

Guarantor as subrogee of the Lender Parties or resulting from such Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If the Administrative Agent so requests, any such
obligation or indebtedness of the Borrower to such Guarantor shall be enforced
and performance received by such Guarantor as trustee for the Lender Parties and
the proceeds thereof shall be paid over to the Administrative Agent on account
of the Guaranteed Obligations, but without reducing or affecting in any manner
the liability of such Guarantor under this Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Administrative Agent.

10. Expenses. Each Guarantor, jointly and severally, shall pay on demand all
out-of-pocket expenses (including attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Lender Parties’ rights under this Guaranty or
in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Lender Parties in any proceeding any Debtor Relief Laws. The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent on behalf of the Lender Parties and each Guarantor. No
failure by any Lender Party to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
on behalf of the Lender Parties and each Guarantor in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by such Guarantor for the benefit of the Lender Parties or any
term or provision thereof.

Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” shall also mean and
be a reference to such Additional Guarantor, and (ii) each reference herein to
“this Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.

 

F-4



--------------------------------------------------------------------------------

12. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Lender Parties has a duty, and
such Guarantor is not relying on the Lender Parties at any time, to disclose to
such Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Lender Parties to disclose such information and any defense
relating to the failure to provide the same).

13. Setoff. If and to the extent any payment is not made when due hereunder, any
Lender Party and each of their respective Affiliates may setoff and charge from
time to time any amount so due against any or all of each Guarantor’s accounts
or deposits with such Lender Party or such Affiliate.

14. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.

15. Indemnification and Survival. Without limitation on any other obligations of
any Guarantor or remedies of the Lender Parties under this Guaranty, each
Guarantor, jointly and severally, shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Lender Party from and against,
and shall pay on demand, any and all damages, losses, liabilities and expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) that may be suffered or incurred by such Lender Party
in connection with or as a result of any failure of any Guaranteed Obligations
to be the legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms. The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

16. Counterparts. Delivery of an executed counterpart of a signature page to
this Guaranty by telecopy or other electronic imaging means shall be effective
as delivery of an original executed counterpart of this Guaranty.

17. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall

 

F-5



--------------------------------------------------------------------------------

(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent on behalf of the Lender
Parties (and any attempted assignment without such consent shall be void), and
(b) inure to the benefit of the Lender Parties and their respective successors
and assigns and each of the Lender Parties may, without notice to any Guarantor
and without affecting such Guarantor’s obligations hereunder, assign, sell or
grant participations in the Guaranteed Obligations and this Guaranty, in whole
or in part. Each Guarantor hereby irrevocably (i) submits to the non-exclusive
jurisdiction of any United States Federal or State court sitting in New York,
New York in any action or proceeding arising out of or relating to this
Guaranty, and (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith. Service of process by
any Lender Party in connection with such action or proceeding shall be binding
on any Guarantor if sent to such Guarantor by registered or certified mail at
its address specified below or such other address as from time to time notified
by such Guarantor. Each Guarantor agrees that the Lender Parties may disclose to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations of all or part of the Guaranteed
Obligations any and all information in the Lender Parties’ possession concerning
such Guarantor, this Guaranty and any security for this Guaranty. All notices
and other communications to such Guarantor under this Guaranty shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier to any Guarantor at its
address set forth below or at such other address in the United States as may be
specified by such Guarantor in a written notice delivered to the Administrative
Agent at such office as the Administrative Agent may designate for such purpose
from time to time in a written notice to each Guarantor.

18. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE LENDER PARTIES EACH IRREVOCABLY WAIVES TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

F-6



--------------------------------------------------------------------------------

Executed this      day of                     , 2009.

 

[NAMES OF THE GUARANTORS]

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

F-7



--------------------------------------------------------------------------------

EXHIBIT A

TO THE GUARANTY

FORM OF GUARANTY SUPPLEMENT

                     ,             

Bank of America, N.A., as Administrative Agent

[Address of Administrative Agent]

Attention:                     

Bridge Loan Agreement dated as of July 1, 2009 among

CareFusion Corporation, a Delaware corporation (the “Borrower”), the Lenders

party to the Credit Agreement, and Bank of America, N.A., as Administrative
Agent

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, supplemented or otherwise modified from time to time,
together with this Guaranty Supplement, being the “Guaranty”). The capitalized
terms defined in the Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

1. Guaranty; Limitation of Liability. The undersigned hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of the Borrower to the Lender Parties arising under the Credit
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Lender Parties in connection with the collection or enforcement thereof),
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against the undersigned or the Borrower under
any Debtor Relief Laws, and including interest that accrues after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). The Administrative
Agent’s books and records showing the amount of the Guaranteed Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
the undersigned and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might

 

Exhibit F-8



--------------------------------------------------------------------------------

otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty, and the undersigned hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

Anything contained herein to the contrary notwithstanding, the obligations of
the undersigned hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law.

2. Obligations Under the Guaranty. The undersigned hereby agrees, as of the date
first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 14 of the Guaranty to the same
extent as each other Guarantor.

4. Counterparts. Delivery of an executed counterpart of a signature page to this
Guaranty Supplement by telecopy or other electronic imaging means shall be
effective as delivery of an original executed counterpart of this Guaranty
Supplement.

5. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind the undersigned and its successors and
assigns, provided that the undersigned may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent on behalf of the Lender Parties (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Lender Parties and
their respective successors and assigns and each of the Lender Parties may,
without notice to the undersigned and without affecting the undersigned’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. The undersigned hereby
irrevocably (i) submits to the non exclusive jurisdiction of any United States
Federal or State court sitting in New York, New York in any action or proceeding
arising out of or relating to this Guaranty, and (ii) waives to the fullest
extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by any Lender Party in connection with
such action or proceeding shall be binding on the undersigned if sent to the
undersigned by registered or certified mail at its address specified below or
such other address as from time to time notified by the undersigned. The
undersigned agrees that the Lender Parties may disclose to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guaranteed Obligations any and all
information in the Lender Parties’ possession concerning the undersigned, this
Guaranty and any security for this Guaranty. All notices and other
communications to the undersigned under this Guaranty shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the undersigned at its address set
forth below or at such other address in the United States as may be specified by
the

 

Exhibit F-9



--------------------------------------------------------------------------------

undersigned in a written notice delivered to the Administrative Agent at such
office as the Administrative Agent may designate for such purpose from time to
time in a written notice to the undersigned.

6. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE UNDERSIGNED AND THE LENDER PARTIES EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By  

 

Title:  

 

Exhibit F-10



--------------------------------------------------------------------------------

EXHIBIT G-1 TO

BRIDGE LOAN AGREEMENT

OPINION MATTERS

COUNSEL TO LOAN PARTIES



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

BRIDGE LOAN AGREEMENT

OPINION MATTERS

LOCAL COUNSEL TO LOAN PARTIES